Citation Nr: 0403742
Decision Date: 02/10/04	Archive Date: 05/14/04

DOCKET NO. 01-04 351A                       DATE FEB 10 2004


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for skin disorders of the arms, legs, back and left foot, claimed as due to exposure to herbicide agents during service in the Republic of Vietnam.

2. Entitlement to service connection for post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for anxiety disorder.

4. Entitlement to service connection for residuals of chest and hip injuries claimed as chest and hip crush.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from March 1968 to December 1969.

This matter came before the Board of Veteran's Appeals (Board) on appeal from a September 1999 rating decision in which the Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee, denied entitlement to service connection for PTSD, anxiety, chest and hip crush injuries, and skin disorders of the arms, legs, back, and left foot, claimed as due to exposure to herbicide agents during service in the Republic of Vietnam.

FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision concerning the veteran's claims now on appeal has been obtained by the Department of Veterans Affairs (VA).

2. The veteran has been notified of the evidence that is necessary to substantiate his claim, has not submitted additional evidence, and has not identified any additional evidence to support his claim.

3. The record contains no medical evidence that the veteran currently has a skin disorder that is recognized by VA as etiologically related to exposure to herbicide agents used in Vietnam.

4. The record contains no competent medical evidence that the veteran's skin disorders, including eczematous dermatitis and vasculitic rash are related to exposure to herbicide agents during service in Vietnam.

- 2



5. The record contains no competent medical evidence of a nexus between current disability from a skin disorder and any disease or injury incurred in service.

6. The veteran was not engaged in combat.

7. The stressor to which the veteran has claimed he was exposed during his service in Vietnam has not been independently verified.

8. The veteran did not incur an anxiety disorder during his active military service.

9. The veteran's current disability from a left hip disorder is not related to any disease or injury he incurred during his active military service.

10. The veteran does not have current disability from a crush injury of the chest incurred during his active military service.

CONCLUSIONS OF LA W

1. VA's duty to assist in the development of the veteran's claim and the notification requirements of the Veterans Claims Assistance Act of 2000 have been satisfied. Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2. The veteran is not entitled to service connection for a skin disorder, including eczematous dermatitis and vasculitic rash. 38 U.S.C.A. §§ 101(16),1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3. The veteran is not entitled to service connection for PTSD. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

4. The veteran is not entitled to service connection for anxiety disorder. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

- 3 



5. The veteran is not entitled to service connection for claimed residuals of crush injury of the left hip. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

6. The veteran is not entitled to service connection for crush injury of the chest. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

With regard to all of the claims considered in this decision, I have considered the informal hearing presentation submitted on the veteran' behalf by his representative. Many of the assertions contained therein are apparently based on histories provided by the veteran, as the clinical and medical evidence contained in the claims folder does not document the incidents, injuries, or treatment to which the hearing presentation refers. The Board's decision is based on a thorough review of the entire record, including service medical records, service personnel records, and post service treatment records.

A. Skin Disorders Claimed as due to Herbicide Exposure

Service personnel records indicated that the veteran had service in Vietnam during the Vietnam Era from March to December 1969.

The veteran's service medical records contain no indication that he had complaints, diagnoses, or treatment for a chronic skin disorder. At the time of the veteran's medical examination for separation from service, he described his health as

-4



excellent and denied a history of skin disease. An examiner reported that the veteran's skin was clinically normal.

The evidence in the record does not support a finding that the veteran had complaints, diagnoses, or treatment of a skin disorder during his active military service. However, a disease associated with exposure to certain herbicide agents and listed in 38 C.F.R. § 3.309(e) (2003) will be considered to have been incurred in service under the circumstances outlined in 38 C.F.R. § 3.307(a)(6) even though there is no evidence of such disease during the period of service.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116. During the pendency of the veteran's claim, there was a change in this statute. Formerly, Section 1116(a)(3), title 38, United States Code, provided:

For the purposes of this subsection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease referred to in paragraph (l)(B) of this subsection shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicidal agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority to add diseases presumed related to herbicide exposure by regulation. Paragraph (2) of the subsection contained a list of diseases presumed related to herbicide exposure, including certain skin disorders becoming manifest to a degree of disability of 10 percent or more within a year after the last date on which the veteran performed active military service in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(a)(2)(E).

- 5 



In McCartt v. West, 12 Vet. App. 164, the Court, held, in essence, that an appellant must submit evidence of exposure to Agent Orange during service when there is no evidence that the appellant has developed one of the diseases enumerated under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans Education and Benefits Expansion Act of 2001 ", Pub. L. No. 107-103, 115 Stat. 976 (2001). Under the amendment in effect since December 27, 2001, the presumption of exposure to herbicides is provided to all veterans who served in Vietnam during the Vietnam Era. See 38 U.S.C. § 1116(t), as revised.

This change on its face is more liberal than the statute previously in effect. Under the facts of the veteran's case, however, it is no more favorable. He is presumed to have been exposed to herbicide agents based on the fact of his service in Vietnam during the specified period. However, that presumption is not dispositive of the claim, as the veteran does not have a skin disease or disorder for which a presumption of service connection arises.

The diseases or disorders that have been positively associated with Agent Orange or other herbicide exposure are chloracne or other acneform diseases consistent with chloracne, porphyria cutanea tarda (PCT), acute and subacute peripheral neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, respiratory cancers, prostate cancer, multiple myeloma, soft-tissue sarcomas, and Type II diabetes mellitus. 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).

The Secretary of V A has formally announced that a presumption of service connection based on exposure to herbicide exposure in Vietnam is not warranted for certain conditions including leukemia "any. . . condition for which the Secretary has not specifically determined a presumption of service connection is warranted." See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

The following is a review of the evidence pertinent to the veteran's claim of entitlement to service connection for a skin disorder.

- 6



Although the veteran served in Vietnam in 1969, he has not presented evidence that he has a diagnosis of a skin disease or disorder associated with exposure to herbicides. There is no record of complaints of, or treatment for, or symptomatology consistent with any such diseases during or after his active service.

When seen by a private physician in February 1993, the veteran gave a history of rash lasting one week that he thought was related to an allergy. He had seen an allergist who had prescribed Prednisone, but the rash became worse. He also complained of low-grade fever, headache, and itching. He reported that he was a hunter and had skinned some deer in December 1992. On examination, he had a vasculitic rash involving both upper extremities and part of his chest. The examiner noted a diagnosis of vasculitic rash of questionable etiology, rule out Rocky Mountain Spotted Fever. However, laboratory tests were negative. When seen again in February 1994, the veteran had complaints of an itchy rash on his trunk. The doctor noted an impression of contact dermatitis and recommended that the veteran change soaps and detergents and use a skin moisturizer.

When the veteran was examined by a private dermatologist in May 1993, he gave a history of breaking out with a skin rash during the winter months since 1973. When examined he had two small patches of eczema over this upper back. A skin biopsy was interpreted by a dermatopathogist as showing eczematous dermatitis. When the veteran was examined again in March 1994, he still had areas of eczema that he attributed to a food allergy.

The veteran underwent a VA Agent Orange examination in November 1999. He reported that he had definitely been exposed to Agent Orange, as he was in an area that had been completely defoliated after chemical treatment. He told the examiner that he had bathed in water that may have had herbicide in it. He reported that he had a rash over his entire body while he was in Vietnam. On examination of his skin, the examiner noted several red macules, with some on the arms taking up the whole lateral aspect of the arms. He also had a seven-centimeter by one-centimeter hypopigmented scar on his back that was well healed and nontender. He also had some small red macules on his back that were nontender. The examiner also noted an appendectomy scar over the right lower quadrant. The examiner reported a

- 7 



diagnosis of rash on arms and lower back. The examiner did not attribute the skin disorder to exposure to herbicide agents.

Based on a review of the evidence in the claims file, the Board finds that the veteran does not have a skin disorder that may be presumed to be service connected due to exposure to herbicide agents in Vietnam.

Nonetheless, the veteran may still prevail in his claim if he can present competent medical evidence showing a nexus between herbicide exposure during service and his development of the skin disorders. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). I conclude, however, that the veteran is not entitled to service connection for his skin disorders. First, the record contains no medical evidence that he had a skin disorder during his active service. The medical evidence in the record does not document any clinical finding of onset of a skin disorder until many years after the veteran's separation from service. Second, the record contains no medical evidence that his current skin disorders are related to herbicide exposure during active service. The veteran's own assertions that he has skin disorder, variously diagnosed as eczematous dermatitis and vasculitic rash, that is related to exposure to Agent Orange in Vietnam, are afforded no probative weight in the absence of evidence that he has the expertise to render a medical opinion about the etiology of such disorders. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of medical evidence that the veteran has a disease which gives rise to the presumption of service connection, and in the absence of evidence that indicates an actual causal relationship between his presumed herbicide exposure and the development of the claimed skin disorders, I conclude that the claim for service connection for a skin disorder diagnosed as eczematous dermatitis claimed as secondary to exposure to Agent Orange, must be denied.

B. PTSD

The veteran contends that he has current disability from PTSD due to a stressor to which he was exposed during his active military service. The veteran has asserted that he was injured from an explosion of an ammunition bunker. For the reasons

- 8 



and bases discussed below, the Board finds that the veteran was not engaged in combat and that the noncombat stressor that the veteran has described have not been independently verified. Therefore, the Board concludes that the veteran is not entitled to service connection for PTSD.

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. § 3.304(f) provides in pertinent part that service connection for PTSD requires medical evidence diagnosing the condition in accordance with Section 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The veteran's current claim for service connection for PTSD was filed in April 1999. The Board notes that regulations pertaining to adjudication of claims for service connection for PTSD were revised in June 1999, effective from March 1997. They were also revised in March 2002 to address adjudication of claims for PTSD claimed as due to personal assault. The Board must therefore consider whether the veteran will be prejudiced by the application of revised regulations, or by the interpretation of these and other regulations by the Court in Cohen v. Brown, 10 Vet. App. 128 (1997), which is discussed below.

The Board finds that the veteran is not prejudiced by application of the revised regulations concerning the diagnosis of mental disorders, including PTSD. First, the most recent revisions in the regulations pertain to PTSD resulting from a personal assault. The veteran does not assert that he has PTSD due to a personal assault. Second, the veteran's essential problem is not that he lacks a proper diagnosis. In fact, the evidentiary record reveals the diagnosis of PTSD on several occasions. The problem with the veteran's claim is that there is no verification of the occurrence of the claimed stressor.

- 9 



In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court interpreted the version of Section 3.304(t) then in effect and held that the elements required to establish service connection for PTSD are 1) a current, clear medical diagnosis of PTSD, which is presumed to include both the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor; 2) credible supporting evidence that the claimed in-service stressor actually occurred; and 3) medical evidence of a causal nexus, or link, between the current symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a stressor is a traumatic event 1) to which the veteran was exposed during active service and in which the veteran "experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others"; and 2) which produced in the veteran a response involving intense fear, helplessness, or horror. Cohen, at 141 (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994) (DSM-IV)). It is the distressing event, rather than the mere presence in a "combat zone," that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD. Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v.  Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence of the claimed inservice stressor, it must be determined whether or not the veteran engaged in combat with the enemy, or served in combat. If the claimed stressor is related to the veteran having engaged in combat with the enemy, it must be determined whether the claimed in-service stressor is consistent with the circumstances, hardships, or conditions of the combat in which he participated. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (t). If the veteran did not serve in combat, the stressor(s) must be independently verified by other sources. The inquiry here includes what, if any, combat medals or decorations were awarded the veteran; what military occupational specialty (MOS) the veteran had; when, if, and how other service personnel died, and the names of the deceased; whether any unites) to which the veteran was assigned actually engaged the enemy in combat, etc. Such evidence is typically found in the service personnel records, on the veteran's Form DD 214, and

- 10



in unit histories and morning reports. The only medical evidence that could provide such information would be those records compiled in service.

Where a veteran's claimed stressors are related to combat, the receipt of medals such as the Bronze Star or the Purple Heart will be considered reasonably supportive evidence of participation in a stressful episode. See Zarycki, 6 Vet. App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994). Moreover, where evidence reasonably shows that the veteran engaged in combat with the enemy, and his alleged stressors are related to such combat, his lay testimony will be enough to establish the occurrence of the claimed in-service stressors provided that they are consistent with the circumstances, hardships, or conditions of such combat service. Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). In such a case, "further development to document the occurrence of the claimed stressors i[s] unnecessary." Id. (citing 58 Fed. Reg. 29,109 (1993)).

VA's General Counsel provided some guidance for determinations of whether a veteran engaged in combat with the enemy for purposes of 38 U.S.C.A. § 1154(b). VAOPGCPREC 12-99 (O.G.C. Prec. 12-99). The Board is bound to follow this opinion, which states that the ordinary meaning of the phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. Reasonable evidence to support a  determination that the veteran engaged in combat may include the veteran's own statements, but, in most instances where he has not been awarded a combat-related citation, will include a consideration of all of the evidence of record in each case. The fact that a veteran participated in a particular operation or campaign does not necessarily establish that the veteran engaged in combat, although such evidence may be significant when viewed in relation to other evidence of record.

The veteran has a history of panic attacks and anxiety attacks. When seen by a private physician in March 1990, he gave a history of severe anxiety and panic attacks over the previous four months. He was not sure what triggered the attacks.

- 11 



The veteran has described only one stressor with any degree of detail. He has asserted that sometime during the summer of 1969 while in Danang, he and two other soldiers were riding in the back of a truck when an ammunition bunker approximately 1,000 to 1,500 feet away exploded. He reported that he did not recall the events of the following two days but recalled being released from a medical unit on the third day following the explosion. He stated that he "laid on [his] back for two or three weeks." Thereafter, when he returned to his unit, he had his first anxiety attack. This event is not documented by contemporaneous records.

The veteran's service personnel records indicate that he had service in the United States Army and served in Vietnam from March to December 1969. The veteran has not asserted, nor do records contained in the claims file indicate, that he was engaged in combat with the enemy. He was not awarded any medal or citations consistent with participation in combat. His MOS was clerk. He served at the headquarters of a transportation battalion.

Based on all the evidence in the file, the Board finds that the veteran was not engaged in combat. The veteran has indicated that the stressor to which he attributes his PTSD did not occur in a combat situation. Under such circumstances, the stressor must be independently verified. The non-combat stressor to which the veteran claims he was exposed has not been verified and cannot be verified based on the information provided by the veteran. He has not provided information concerning the identities of other personnel involved, the date (or approximate date) when the event occurred, nor any corroboration that he was in fact in the vicinity of the claimed event. As the occurrence of the noncombat stressor to which the veteran's claims he was exposed is not verified, the Board concludes that the veteran is not entitled to service connection for PTSD.

C. Anxiety Disorder

Under 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137, where a veteran has served 90 days or more during a period of war or after December 31, 1946, and develops a psychosis to a degree of disability of 10 percent or more within one year of

- 12 



separation from such service, such disease shall be presumed to have been incurred in service.

Medical records contained in the claims file indicate that the veteran has current disability from an anxiety disorder. Private treatment records dated in March 1990 show that the veteran was treated for symptoms of anxiety and panic attacks, the onset of which was approximately four months earlier. VA outpatient treatment records dated from February 1999 to April 2000 show instances of treatment for panic disorder with agoraphobia.

The veteran's service medical records do not show that he had complaints, diagnoses, or treatment of an acquired neuropsychiatric disorder during his active military service. Nor do any of the medical records contained in the claims file indicate that the veteran developed disability from a psychosis within his first postservice year. Rather, it appears from private treatment records dated in 1990, that the onset of the veteran's anxiety and panic attacks was in late 1989 or early 1990. The veteran's own assertions that he had panic and/or anxiety attacks in service are refuted by his own denial of any such disorder at the time of his medical examination for separation from service and by the findings of a physician at the time of that examination. The veteran denied trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort. An examiner reported that the veteran was psychiatrically normal.

I find that the preponderance of the evidence is against the veteran's claim that he incurred an acquired neuropsychiatric disorder during his active military service. Therefore, I conclude that the veteran is not entitled to service connection for a psychiatric disorder diagnosed as anxiety disorder.

D. Hip Injury

The veteran contends that he has current hip disability related to injuries sustained when an ammunition bunker exploded several hundred yards from a truck in which he was a passenger. For the reasons and bases discussed below, I find that the

- 13 



veteran's current disability from a hip disorder is not related to a disease or injury he incurred in service.

Evidence in the claims file indicates that the veteran has current disability from a left hip disorder. During the November 1999 VA Agent Orange examination, the veteran told the examiner that he was told after the alleged ammunition bunker explosion that he had bruised, but not fractured, his hip. He reported that he had hip pain since that time. On examination, the left hip was tender to palpation of the lateral side. No heat or redness was present. X-rays of the left hip showed moderate degenerative joint disease, possible aseptic necrosis of the femoral head, and possible osteoma of the left femoral neck.

However, despite the veteran's report of having sustained a hip injury in service, there is no contemporaneous reference to such an injury. Moreover, despite evidence that the veteran may have current disability from a left hip disorder, there is no competent medical evidence that any current hip disability is related to any hip injury he may have sustained in service.

On the contrary the evidence in the claims file preponderates against the veteran's claim. Service medical records show no complaints, diagnoses, or treatment of such a disorder. The veteran denied a history of arthritis, rheumatism, painful joints, broken bones, bone or joint deformity, and lameness at the time of his medical examination for separation from service. An examiner reported that the veteran's lower extremities and musculoskeletal systems were clinically normal. Furthermore, the claims file does not contain any documentation of clinical findings of a hip disorder that is dated earlier than November 1999.

In summary, based on the lack of documentation of an in-service injury to the veteran's hips, the remote onset of complaints of hip discomfort, and the lack of any competent medical evidence linking current findings to an in-service disease or injury, I conclude that the veteran did hot incur a hip disability during his active military service and that any current disability is not related to any disease or injury incurred in service. Therefore, I conclude that the veteran is not entitled to service connection for a hip disorder.

- 14 



E. Chest Injury

The veteran contends that he also incurred a chest injury in the same incident in which he was a passenger in a truck that was near an ammunition dump explosion. F or the reasons and bases discussed below, I find that the veteran does not have current disability from a chest injury incurred in service. Therefore, I conclude that he is not entitled to service connection for residuals of a chest injury.

Service medical records do not show that the veteran had complaints, diagnoses or treatment for a chest injury. The veteran denied a history of chest pain, pressure in his chest, and shortness of breath at the time of his medical examination for separation from service. An examiner reported that the veterans' lungs and chest were clinically normal, as were his musculoskeletal systems. No entry was made in the area of the report designated for significant interval history.

Furthermore, despite the veteran more recent assertions of subjective complaints of chest pain, clinical and X-ray findings have been negative. During the November 1999 Agent Orange examinati on, the veteran's chest had normal tenderness on palpation. His lungs were clear to auscultation and percussion. The examiner's diagnoses did not include any chest disorder. When the veteran was examined again during VA outpatient treatment in February 2001, his chest had normal shape without asymmetry. His lungs were normal to auscultation. Chest excursion was normal with respiration.

In summary, the record does not contain competent medical evidence that the veteran has current disability from residual of a chest injury that was incurred during his active military service. Therefore, I conclude that he is not entitled to service connection for disability associated with a chest disorder.

II. Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), eliminates the concept of a well-grounded claim, redefines the obligations of V A with respect to the duty to assist, and supersedes the decision of the Court in Morton v. West, 12 Vet. App. 477

- 15 



(1999) (holding that VA cannot assist in the development of a claim that is not well grounded). This law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA was implemented with the adoption of new regulations. See 66 Fed. Reg. 45,620 (Aug. 29,2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)). However, the regulations add nothing of substance to the new legislation and the Board's consideration of the regulations does not prejudice the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, the VCAA is applicable to all claims filed on or after the date of enactment, November 9,2000, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). Under VCAA, VA has the duty to notify a claimant of the evidence necessary to support the claim, to assist in the development of claim, and to notify a claimant of V A's inability to obtain certain evidence. These duties are discussed in detail below.

VA has a duty to notify the appellant and his representative, if any, of information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West. 2002). In this case the veteran has been so notified by the September 1999 and September 2002 rating decisions, the May 2000 statement of the case, the October 2002 supplemental statement of the case, and by a letter from the RO dated in August 2001. The veteran responded to the RO in August 2001 and again in November 2002 that he had no additional evidence to submit. VA has no outstanding duty to inform the appellant that any additional information or evidence is needed. The Board concludes that VA has complied with the VCAA notification requirements.

Upon submission of a substantially complete application, VA must notify the claimant of information and lay or medical evidence needed to substantiate the claim, and must notify the claimant of what portion of that information and evidence is his responsibility, and what is VA's responsibility. 38 U.S.C.A. § 51O3(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16

- 16 



Vet. App. 183, 187 (2002). The veteran was so notified by the RO's August 2001 letter.

The Board acknowledges that the August 2001 letter was sent to the veteran after the RO's September 1999 decision that is the basis for this appeal. It was, however, sent to the veteran before the May 2002 rating decision that readjudicated the claims pursuant to section 7 of the VCAA. As noted in the recent decision of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the plain language of38 U.S.C.A. § 5103(a) requires that this notice be provided relatively soon after VA receives a complete or substantially complete application for benefits; thus, the Court held that under section 5103(a), a service-connection claimant must be given notice before an initial unfavorable RO decision on the claim. In this case, however, the unfavorable RO decision that is the basis of this appeal was already decided by the time the VCAA was enacted, and the veteran was sent the required notice prior to the VCAA readjudication in this case. As there could be no useful purpose for providing another section 51 03(a) notice under the circumstances of this case -- that is, at a time so far removed from the application for benefits -- the Board concludes that any defect in the section 51O3(a) notice in this instance is harmless error. Indeed, the Court seems to state in Pelegrini that providing such notice late in the appellate process would, in fact, prejudice the claimant rather than assist him.

The Board also notes that the Veterans Benefits Act of2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, - (Dec. 16,2003) (to be codified at 38 U.S.C. § ____), amended section 5103(b) to provide that the one-year limitation in that section should not be construed to prohibit VA from making a decision on the claim before the expiration of the one-year period. This section of the Veterans Benefits Act of 2003 also provides that nothing in the section should be construed to require renotification or additional notification to the claimant. This amendment is effective as if enacted on November 9, 2000. Consequently, there is no problem with the notice given to the claimant in this case.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the development of a claim includes the duty to make as many requests as necessary to obtain relevant

- 17 



records from a Federal department or agency, including service medical records; medical and other records from VA medical facilities, and records from Federal agencies, such as the Social Security Administration, as well as private medical records identified by the veteran. The RO has obtained all relevant records identified by the veteran or otherwise evident from the claims folder.

The veteran has not asserted that there are private treatment records that pertain to his claim that have not been obtained and considered. The veteran has had several opportunities to identify sources of evidence, including the claim he filed, his Notice of Disagreement, his substantive appeal, and in the statements filed by him or on his behalf by his representative. The RO has obtained treatment records identified by the veteran. The veteran has not provided information concerning additional evidence -- such as the names of treatment providers, dates of treatment, or custodians of records, either private, Federal agency, or service related -- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a medical examination or obtain a medical opinion in compensation claims when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a) (2003). As the claims file contains no medical evidence that indicates that the veteran incurred disability from the claimed disorders in service, or has developed disability from an Agent Orange related disorder, the Board does not deem a VA examination necessary to decide this claim.

In this case, VA has satisfied its duty to notify the veteran of evidence necessary to substantiate the claim and to assist the veteran in obtaining records and providing medical examinations. The revised regulation concerning VA's duty to notify claimants of inability to obtain records under the VCAA, 38 C.F.R. § 3.l59(e) (2003), is applicable to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by VA as of that date. See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001). VA has not been unable to obtain any records identified by the veteran or otherwise identified

- 18 



in the claims file. Therefore, VA has no duty to notify the veteran of inability to obtain evidence.

ORDER

Entitlement to service connection for skin disorders of the arms, legs, back and left foot, claimed as due to exposure to herbicide agents during service in the Republic of Vietnam, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety disorder is denied.

Entitlement to service connection for residuals of chest and hip injuries claimed as chest and hip crush is denied.

MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


- 19




